                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION


 Deutsche Bank National Trust Company, as Trustee for
 the Registered Holders of New Century Home Equity
 Loan Trust, Series 2005-B, Asset Backed Pass-Through
 Certificates
                             PLAINTIFF

                         vs.                                   No. 1:11-cv-04981

 Jesus Sanchez; The Willows of Fox Valley Condominium
 Association; Unknown Owners and Nonrecord Claimants
                             DEFENDANTS

       PLAINTIFF’S MOTION FOR ENTRY OF A CONSENT JUDGMENT FOR
               FORECLOSURE PURSUANT TO 735 ILCS 5/15-1402

       NOW COMES the Plaintiff, Deutsche Bank National Trust Company, as Trustee for the

Registered Holders of New Century Home Equity Loan Trust, Series 2005-B, Asset Backed

Pass-Through Certificates (“Deutsche Bank”), by and through its attorneys, Codilis &

Associates, P.C., moves this Court for entry of a consent judgment for foreclosure pursuant to

735 ILCS 5/15-1402. In support thereof, Deutsche Bank states as follows:

       1. On August 10, 2018, Deutsche Bank filed an Amended Complaint to Foreclose

Mortgage. (Doc. No. 104).

       2. On September 20, 2018, an order of default was entered against defendant The

Willows of Fox Valley Condominium Association. (Doc. No. 123).

       3. On September 20, 2018, Unknown Owners and Nonrecord Claimants were dismissed

as parties to the suit. (Doc. No. 123).

       4. Defendant Jesus Sanchez (“Sanchez”) is the only remaining defendant that has not

been found in default.

       5. In exchange for Deutsche Bank’s waiver of its rights to a personal deficiency

judgment against him, Sanchez has agreed to the entry of a consent judgment for foreclosure that
                                              1
vests absolute title to the subject real estate in Deutsche Bank free and clear of all claims, liens,

and interest of Sanchez, including all rights of reinstatement and redemption, and of all rights of

all other persons made parties in the foreclosure whose interests are subordinate to that of

Deutsche Bank. See the executed Consent Foreclosure Stipulation attached hereto as Exhibit 1.

       6. Pursuant to 735 ILCS 5/15-1402(a)(2) and (a)(5), Sanchez is the only party entitled to

notice of this motion as he is the only party that has not previously been found in default.

       7. As there are no objections to Deutsche Bank’s motions, the Consent Judgment for

Foreclosure should be entered pursuant to 735 ILCS 5/15-1402(b).

       8. Entry of the Consent Judgment for Foreclosure will conclude this action.

       WHEREFORE, Deutsche Bank respectfully requests that this Court enter a Consent

Judgement for Foreclosure, and for any further relief that this Court deems just.




                                                       Deutsche Bank National Trust Company, as
                                                       Trustee for the Registered Holders of New
                                                       Century Home Equity Loan Trust, Series
                                                       2005-B, Asset Backed Pass-Through
                                                       Certificates,

                                                       BY: /s/ Daniel C. Walters
                                                       Codilis & Associates, P.C.
                                                       15W030 North Frontage Road, Suite 100
                                                       Burr Ridge, IL 60527
                                                       630-794-5300
                                                       Fax: 630-794-9789
                                                       Email: dan.walters@il.cslegal.com
C&A File No. 14-16-01269

NOTE: This law firm is a debt collector.




                                                   2
